Title: From George Washington to Francis Barber, 13 December 1780
From: Washington, George
To: Barber, Francis


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 13th Decemr 1780
                        
                        I have recd your favr of the 11th. If there are good reasons for suspecting Capt. Giffords fidelity, I would
                            by no means give him a discharge from the Army, because he might then go off to the enemy, and we should not have it in
                            our power to treat him as a deserter should he fall into our hands again. I would at any rate bring him to a trial on his
                            arrest—something may, in the course of it, turn up, which may give sufficient grounds for securing him afterwards, if the
                            sentence of the Court should not find him guilty in a military point of light—Should he be cashierd, and then go off, the
                            enemy will not have much to boast of, from the acquisition of such a character. I am &c.
                        
                            P.S. I am informed that a considerable embarkation has taken place at New York. If Colo. Dayton is yet
                                below, and you can contrive a line to him, be pleased to desire him to let me know, whether he has heard of such a matter and the
                                particulars—be pleased also to forward the letter for Mr Adams.
                        
                    